UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1736


ACCESS FOR THE DISABLED, INCORPORATED, a Florida not for
profit corporation; DENISE PAYNE, Individually,

                 Plaintiffs - Appellants,

           v.

PENN MAR     ASSOCIATES,   LLC,   a   Delaware   Limited   Liability
Company,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01365-PJM)


Submitted:    October 20, 2011              Decided:   November 10, 2011


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas B. Bacon, Pete M. Monismith, THOMAS B. BACON, PA, Cooper
City, Florida, for Appellants.     Terrence M. McShane, Arthur
T. K. Norris, LEE & MCSHANE, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denise Payne and Access for the Disabled, Inc., appeal

the   district     court’s     orders    dismissing      their   claims    arising

under    Title    III   of    the    Americans    with   Disabilities      Act,   42

U.S.C.    §§ 12181-12189       (2006),     and    denying    their    motion      for

reconsideration.         We    have    reviewed    the    record     and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.              Access for the Disabled, Inc. v. Penn

Mar Assoc., L.L.C., No. 8:09-cv-01365-PJM (D. Md. May 4, 2010;

June 24, 2010).          We dispense with oral argument because the

facts    and    legal   contentions      are   adequately     presented     in    the

materials      before   the    court    and    argument     would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                          2